Appellant pleads error upon the decision of the court overruling his motion for a new trial. The specific error sought to be presented is the action of the court overruling his 1.  objection to a question put to the appellant on cross-examination. In the statement of the record in the brief, this alleged error is not so fully presented that it is shown what objection appellant made to the question, and that he excepted to the ruling of the court. In the statement of the record the only reference to the alleged error is cause 17 in the motion for a new trial. The objection made by appellant to the question is not pertinent to cross-examination, because it does not disclose that the subject-matter of the question on cross-examination was not the subject-matter of any question put to appellant on direct examination. Cross-examination of a witness in the trial of charge of crime must be confined to the subject inquired about in the direct examination; but because it is not shown by the brief that the subject inquired into on cross-examination was not under inquiry in direct examination, and because objection was not for such rule of evidence, we cannot conclude that the court's ruling on appellant's objection was erroneous. Boyle v. State (1886), 105 Ind. 469, 474, 475, 5 N.E. 203, 55 Am. Rep. 218. *Page 675 
Errors are sought to be presented on rulings of the court concerning the introduction of other evidence, but the brief fails to state what the objections are to the questions 2.  asked witnesses, and whether the questions were answered, and, if answered, what the answers were. On appeal, the court cannot review the ruling of the trial court on admission of evidence when the objections to the questions and the witnesses' answers thereto are not shown by the brief.
Smith v. Farr (1927), 88 Ind. App. 237, 157 N.E. 111. The brief must be sufficient to present the alleged errors fully and completely without reference to the record, except to 3.  affirm the judgment. On appeal, the record will not be searched in aid of the brief to reverse the judgment.Kirts v. State (1926), 198 Ind. 39, 44 (9), 151 N.E. 132, 152 N.E. 1; Kraus v. Lehman (1908), 170 Ind. 408, 414 (1), 83 N.E. 714, 84 N.E. 769, 15 Ann. Cas. 849; State, ex rel., v.John (1908), 170 Ind. 233, 238 (8), 84 N.E. 1.
Overruling the motion for a new trial for the errors presented on appeal was not erroneous.
Judgment affirmed.
Roll, J., absent.